internal_revenue_service number release date index number ----------------------------------- ------------------------------------ -------------------------------------------------------- ------------------------------- ------------------------ ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-105440-09 date date legend fund ------------------------------------------------------------ ------------------------------------------------------------------ dear --------------------- this responds to a letter submitted on behalf of fund requesting a ruling that the proposed transactions will be covered under notice_2008_55 2008_27_irb_11 issued date the notice and that the service will not challenge the equity characterization of the auction_rate_preferred_stock at issue the material information is summarized below the fund is a closed-end management company that has elected to be taxed as a regulated_investment_company ric as defined under sec_851 of the internal_revenue_code assets of the fund consist predominantly of debt instruments generating interest exempt from federal_income_tax and other investments that are incidental to the fund’s business of investing in such debt instruments there are two classes of fund stock outstanding a single class of auction_rate_preferred_stock current preferred and a single class of common_stock intention to redeem the current preferred using the net_proceeds from the issuance of a new class of preferred_stock referred to as variable rate demand preferred vrdp unlike the current preferred the vrdp will offer its holders the benefit of a liquidity it is fund’s plr-105440-09 facility which will make it more attractive to investors and in particular money market funds money market funds cannot hold the current preferred_stock because it lacks the requisite liquidity features necessary to enable it to qualify as an eligible security for purchase by money market funds under the securities and exchange commission's sec rule 2a-7 c f_r 2a-7 issued under the investment_company act of a bank or other financial_institution the bank will provide the liquidity facility in order to engage the bank to act as the liquidity provider for the vrdp the fund believes that it will need to make the modifications described below to the terms of the vrdp as compared to the current preferred currently the fund is required by the terms of its charter to redeem the current preferred if the asset coverage ratio that is the ratio of the value of the fund’s assets to the aggregate liquidation preference of the current preferred falls below and remains below for longer than a designated cure period in addition issuers of auction_rate_preferred_stock are required to maintain asset coverage requirements imposed by nationally recognized statistical rating organizations the amount of current preferred that must be redeemed is at least the amount needed to restore the asset coverage ratio to shares of current preferred that are redeemed for this purpose are selected randomly by lot by the fund from among all the shares of current preferred outstanding the bank negotiating with the fund has asked for a higher asset coverage ratio between and inclusive depending on market conditions at the time the vrdp is issued with such provisions remaining in effect so long as the bank acts as the liquidity provider the fund believes that other liquidity providers may also require the fund to maintain an asset coverage ratio in that range depending on market conditions at the time the vrdp is issued sec_3_6 of the notice imposed certain conditions on any contractual rights of a liquidity provider to require redemption or repurchase of stock by the issuer including a requirement that the liquidity provider must hold auction_rate_preferred_stock purchased under a liquidity facility for a minimum continuous holding_period of at least six months before any redemption or repurchase of such stock by the issuer or a related_party to the issuer as described in sec_2_1 of the notice auction_rate_preferred_stock in general is mandatorily redeemable in certain circumstances including upon a failure to meet asset coverage requirements and optionally redeemable by the issuer at any time as a result of the increased asset coverage ratio required by the bank it will be more likely that the bank as the liquidity provider will not hold the vrdp for six months however in this circumstance any redemption would not be the result of the bank exercising a contractual right to demand that the vrdp be redeemed the fund would make the determination when and if a redemption would be made also since plr-105440-09 any vrdp redeemed for the purpose of maintaining asset coverage ratios would be selected randomly by lot no holder of vrdp would necessarily have its shares redeemed the requirement that the liquidity provider hold the auction_rate_preferred_stock for six months applies to the situation where the liquidity provider has a contractual right to demand that the issuer redeem its shares and does not apply to redemptions that are made by the fund in order to maintain asset coverage ratios or to optional redemptions ie redemptions at the option of the fund an optional redemption will occur only in compliance with state law which requires the board to determine that such redemption is in the best interest of the fund and the investment_company act which among other things requires pursuant to rule 23c-2 adopted by the sec that any redemption by a registered closed-end investment_company such as the fund be made by lot on a pro_rata basis or in such other manner as will not discriminate unfairly against any holder of the securities of the class or series it is expected that each share of vrdp will have a fixed liquidation preference such as dollar_figure or dollar_figure and a dividend rate that will be reset periodically ordinarily every seven days vrdp shareholders will have the option at any time to tender their vrdp for remarketing at a price equal to the liquidation preference of the vrdp plus accumulated but unpaid dividends the purchase_price on a specified purchase date the purchase date the purchase date will be any business_day that is not less than seven days after the vrdp shareholder delivers a notice of tender in addition the vrdp will be subject_to mandatory tender for remarketing by the remarketing agent at the purchase_price upon a a failure by the fund to make a scheduled payment of dividends on the vrdp b a failure by the bank to maintain short-term debt ratings in one of the two highest ratings categories c a failure by the fund to pay the bank any liquidity fee due in advance by seven business days before the start of the month to which the fee relates d the fifteenth day prior to the occurrence of an extraordinary corporate event with respect to the bank e the fund having obtained a liquidity facility with a party other than the bank subject_to the right of the vrdp holders to opt_out or f the fund having provided notice of a proposed special rate period that is a rate period greater than seven days subject_to the right of the vrdp holders to opt_out an extraordinary corporate event with respect to the bank means a dissolution of the bank it also means the consolidation or merger of the bank into another entity or the transfer of all or substantially_all of the assets of the bank to another entity unless before the consolidation merger or transfer the bank confirms that the surviving entity or transferee a will assume all of the bank’s obligations under the liquidity facility and b have short-term debt ratings in one of the two highest categories based on its experience and discussions with investors the fund believes that the mandatory tender events described above represent situations in which vrdp holders will want to dispose_of their vrdp and will ordinarily do so through the remarketing mechanism based on market conditions and investment conditions other mandatory tender events may be included in the terms of the vrdp at the time it is issued by making these situations mandatory tender events the fund is assuring the investors that their shares will be remarketed in these situations whether or not the investors are plr-105440-09 aware that situations have occurred investors are free to opt_out of the mandatory tender in certain instances and are free to re-acquire the remarketed shares in others in each case the remarketing agent will use its best efforts to remarket any vrdp shares tendered a remarketing fails to the extent that any vrdp shares tendered for remarketing remain unsold on the purchase date in which case the vrdp shares will be delivered to the bank for purchase under the liquidity facility in addition all outstanding vrdp shares must be tendered to and purchased by the bank upon a failure to renew replace or extend the liquidity facility either with the bank or another liquidity provider at least days before the liquidity facility is scheduled to terminate all current and future holders of vrdp will be designated third-party beneficiaries of the liquidity facility and will have the right to enforce the liquidity facility directly against the bank even if the bank purchases vrdp pursuant to the liquidity facility efforts to remarket the vrdp including both shares tendered by investors and shares purchased by the bank will continue if the bank holds any share of vrdp for a continuous period of six months however the bank may require the fund to redeem or repurchase that share of vrdp at a price equal to the purchase_price redemptions and repurchases of the bank’s vrdp by the fund will be subject_to the state law restrictions applicable to all stock redemptions and repurchases fund has made the following representations in connection with its request for rulings a except for the special redemption right provided to the bank to require the fund to redeem or repurchase vrdp that it has held for a continuous period of six months neither the bank nor any subsequent holder of the vrdp will have any greater rights with respect to the vrdp than other holders of the vrdp under the terms of the liquidity facility the terms of the vrdp or state law b fund is an eligible issuer as defined in sec_2_1 of the notice the current preferred has been outstanding since before date c the fund may pay dividends on the vrdp only if the fund duly declares the dividends and pays them out of legally available funds as provided under applicable state law d before the bank purchases any vrdp under the liquidity facility it will not be related to the fund such that any loss realized on a sale of property by the bank to the fund will not be disallowed under sec_267 or sec_707 of the code e the bank provides the holders of vrdp a tender option or right to sell their stock to the bank only if one of the following two trigger events occurs a plr-105440-09 failed auction or remarketing or a failure to renew replace or extend the existing liquidity facility then in place with the bank or another liquidity provider by a date that occurs at least days before the termination_date of the existing liquidity facility f the contractual rights that the bank has to require the fund to redeem or repurchase stock purchased by the bank under the liquidity facility are limited by applicable state law restrictions on redemptions of stock that apply to any holder of the vrdp g the bank negotiating with the fund has asked for a higher asset coverage ratio between and inclusive depending on market conditions at the time the vrdp is issued with such provisions remaining in effect so long as the bank acts as the liquidity provider except for any redemption by the fund of vrdp held by the bank that is necessary to restore the specified_asset coverage ratio or otherwise to maintain asset coverage requirements imposed by nationally recognized statistical rating organizations or in connection with an optional redemption in the case of any of the foregoing which redemption would be made from all outstanding vrdp not just vrdp held by the bank the bank will hold the vrdp for a minimum continuous holding_period of at least six months h an optional redemption will occur only in compliance with state law which requires the board to determine that such redemption is in the best interest of the fund and the investment_company act which among other things requires pursuant to rule 23c-2 adopted by the sec that any redemption by a registered closed-end investment_company such as the fund be made by lot on a pro_rata basis or in such other manner as will not discriminate unfairly against any holder of the securities of the class or series i based on its experience and discussions with investors the fund believes that the mandatory tender events represent situations in which vrdp holders will want to dispose_of their vrdp and will ordinarily do so through the remarketing mechanism based on market conditions and investment conditions other mandatory tender events may be included in the terms of the vrdp at the time it is issued by making these situations mandatory tender events the fund is assuring the investors that their shares will be remarketed in these situations whether or not the investors are aware that situations have occurred investors are free to opt_out of the mandatory tender in certain instances and are free to re-acquire the remarketed shares in others j in each case the remarketing agent will use its best efforts to remarket any vrdp shares tendered through the mandatory tender mechanism plr-105440-09 k all current and future holders of vrdp will be designated third-party beneficiaries of the liquidity facility and will have the right to enforce the liquidity facility directly against the bank based on the information supplied and representations made by fund it is held as follows the requirement under sec_3_6 of the notice that the liquidity provider hold the auction_rate_preferred_stock for six months before redemption only applies to redemptions that are made at the option of the liquidity provider pursuant to its contractual rights under the liquidity facility the irs will not challenge the equity characterization of the vrdp for federal_income_tax purposes as a result of adding a liquidity facility with the terms described herein if otherwise the conditions described in notice_2008_55 are met except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding whether the fund qualifies as a ric this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely alfred c bishop alfred c bishop jr branch chief branch corporate cc
